                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KEILEE FANT, et al.,                           )
                                               )
                Plaintiffs,                    )
                                               )
          vs.                                  )          No. 4:15-CV-00253-AGF
                                               )
THE CITY OF FERGUSON,                          )
                                               )
                Defendant.                     )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant City of Ferguson’s motion (ECF No.

268) to stay proceedings pending interlocutory appeal of this Court’s August 6, 2019,

Memorandum and Order denying the City’s motion to dismiss, under Federal Rule of

Civil Procedure 19, for failure to join the City’s municipal court as a party (ECF No.

261). The City asserts that it is a matter of first impression in the Eighth Circuit whether

the appellate court will have jurisdiction over the appeal, and that this Court should stay

its hand while the Eighth Circuit decides the jurisdictional and other issues raised in the

City’s appeal. The City relies primarily on caselaw holding that district court

proceedings should be stayed during the appeal of a denial of a claim of absolute or

qualified immunity. Plaintiffs oppose the motion.

       Upon careful consideration of the arguments and legal authority presented by the

parties, the Court concludes that a stay is not warranted. The City has not raised a

colorable claim of its own immunity, and the Court declines to exercise its discretion to

enter another stay and further prolong this litigation.

       Accordingly,
      IT IS HEREBY ORDERED that Defendant’s motion to stay proceedings

pending interlocutory appeal is DENIED. ECF No. 268.



                                              _______________________________
                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE

Dated this 19th day of September, 2019.




                                          2
